DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II (fluid medium and dart actuation) in the reply filed on 08/31/2022 is acknowledged.  Claims 1-21 remain pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the recitation of “the extension direction of the axial line of the center hole of the sliding sleeve mechanism coincides with or is parallel to the extension direction of the axial line of the outer cylinder” lacks proper antecedent basis for multiple elements including the axial lines, the center hole, and extension directions. 
Additionally, the use of alternative clauses renders the last clause of the claim unclear if the “state of opening” and “state of closing” are intended to be the same configuration or merely are recited using the same naming convention.  Examiner suggested that the claim utilize “a first open state” and “a first closed state” (or similar language) when referring to alternative configurations to avoid confusion.
Additionally, Lines 17-18 the recitation of “the wall through hole until is triggered” contains a typo and needs correction.   
Correction is required.  Claims 2-21 are likewise rejected as depending from an indefinite claim. 
Regarding Claim 4, the claim recites multiple alternative conditions for the flow port, however, the use of two clauses which are started as “in the situation that a wall of the outer sliding sleeve is provided with a radial opening” is vague and indefinite as it is not clear if both conditions must be true, or if such alternatives are intended to be separate (i.e. a first embodiment in which the outer sleeve has a first radial opening and a second embodiment which includes a second radial opening”.  Examiner believe that the claims are intended to recite different embodiments based on the specification, however, clarification and correction is required.  Claims 5-8 are rejected as depending from an indefinite claim.
Regarding Claim 20, as the claim depends from Claim 19 which recites a sliding sleeve tool or a packer, as Claim 20 does not positively require the packer tool, there is a version of the claim which is not further limitation.  Examiner notes that a recitation which positively requires the packer tool would overcome such an interpretation.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 18, 19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu, U.S. Patent Publication 2009/0056934, hereinafter referred to as Xu.
Regarding Claim 1, Xu discloses a switch sliding sleeve device for oil-gas exploration, comprising an outer cylinder (32), a switch sliding sleeve mechanism (including sleeves 50 and 70), and a trigger (in the form of drop elements 62 and bias elements 74), wherein:
A wall of the outer cylinder is provided with a wall through hole (40) capable of connecting an internal fluid channel of the outer cylinder with outside of the outer cylinder (Paragraphs 0022, 0029), and the switch sliding sleeve mechanism is arranged inside the outer cylinder (as seen in Figures 1-3);
An extension direction of an axial line of the center hole of the switch sliding sleeve mechanism coincided with an extension direction of an axial line of the outer cylinder (as seen in Figures 1-3, the outer housing and inner sleeves essentially share a common longitudinal axis);
The switch sliding sleeve mechanism is capable of being switched from a state of closing the wall through hole to a state of opening the wall through hole when the trigger is put into the outer cylinder and punching triggers the switch sliding sleeve mechanism (as seen in Figures 2/3, trigger ball 62 actuates the inner sleeve mechanism to align ports 40 and 52; Paragraphs 0029-0031), and switching from the state of opening the wall through hole back to a state of closing the wall through hole until trigger by the trigger or another trigger again (in so far as biasing element 74 returns the sleeves to the initial closed position as seen in Figure 3; Paragraphs 0029-0034).
Regarding Claim 2, Xu further discloses that:
The number of triggers is two or more (i.e. the ball 62 and the return bias element), the first trigger being the trigger element put into the outer cylinder for the first time (i.e. drop ball 62), the another trigger put into the outer cylinder is the second trigger (in the absence of more specific language which defines the trigger elements, a broad interpretation is being applied), wherein the first trigger may be made of a degradable material (in the absence of more specific structure or operational detail, the ball being made of a degradable material is seen as an intrinsic aspect of a circulatable drop ball which may be pumped in or out of the well).
Regarding Claim 3, Xu further discloses that the first trigger may be a sphere (as seen in Figure 2; Paragraph 0023).
Regarding Claim 18, Xu discloses that the tool presented in Claim 1 is designed as part of a system for an oil-gas exploration tool (Abstract).
Regarding Claim 19, Xu further discloses that the oil-gas exploration tool is a sliding sleeve tool (in so far as the tool functions via shifting the internal sliding sleeves seen in Figures 1-3).
Regarding Claim 21, Xu discloses a switching method of a wall through hole tool according to claim 18  (as discussed previously), the method comprising:
Putting a trigger (62) into the outer cylinder (as presented in the rejection of Claim 1), wherein the switch sliding sleeve is capable of being switched from a state of closing the wall through hole to a state of opening the wall through hole when the trigger is put into the outer cylinder and punching triggers the switch sliding sleeve mechanism (as seen in Figures 2/3, trigger ball 62 actuates the inner sleeve mechanism to align ports 40 and 52; Paragraphs 0029-0031), and switching from the state of opening the wall through hole back to a state of closing the wall through hole until triggered by the trigger or another trigger again (in so far as biasing element 74 returns the sleeves to the initial closed position as seen in Figure 3; Paragraphs 0029-0034).

 
Claim(s) 1 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou, U.S. Patent Publication 2019/0330941, hereinafter referred to as Zhou.
Regarding Claim 1, Zhou discloses a switch sliding sleeve device for oil-gas exploration, comprising an outer cylinder (housing 206), a switch sliding sleeve mechanism (sleeve valve 234), and a trigger (defined as the input which shifts the sleeve 234), wherein:
A wall of the outer cylinder is provided with a through hole (226)  capable of connecting an internal fluid channel of the outer cylinder with outside of the outer cylinder (as seen in Figure 3), and the switch sliding sleeve mechanism is arranged inside the outer cylinder (Paragraphs 0027, 0030);
An extension direction of an axial line of the center hole of the switch sliding sleeve mechanism coincided with an extension direction of an axial line of the outer cylinder (as seen in Figure 3, the outer housing and inner sleeves essentially share a common longitudinal axis A);
The switch sliding sleeve mechanism is capable of being switched from a state of closing the wall through hole to a state of opening the wall through hole (as seen in Figures 2 and 3) when the trigger is put into the outer cylinder and punching triggers the switch sleeve mechanism, and switching from the state of opening the wall through hole back to the state of closing the wall through hole until triggered by the trigger or another trigger (i.e. an applied pressure will open the radial port and either another pressure will close it or the internal bias pressure will return the sleeve when pressure is stopped; Paragraphs 0027-0031).
Regarding Claim 18, Zhou discloses that the tool presented in Claim 1 is designed as part of a system for an oil-gas exploration tool (Abstract; Paragraph 0027).
Regarding Claim 19, Zhou further discloses that the oil-gas exploration tool is a sliding sleeve tool/packer (as seen in Figures 2/3; Abstract).
Regarding Claim 20, Zhou further discloses that the tool is a packer including a rubber cylinder (230) and a fluid channel (including path 270);
When the wall through hole is in an open state, the fluid in the internal fluid channel of the outer cylinder is capable of sequentially flowing through the wall through hole and the fluid channel to push  the rubber cylinder to deform and set in a well location where the packer is located (as seen in Figure 3; Paragraphs 0036-0038);
When the wall through hole is in a closed state, the fluid in the fluid channel is capable of keeping the rubber cylinder deforming and setting in the wellbore (Paragraphs 0031-0032);
When the wall through hole is in an open state again, the fluid in the fluid channel flows through the fluid channel and the wall through hole and into the internal fluid channel of the outer cylinder to restore the shape of the rubber cylinder before setting and release setting (as part of the venting structure for releasing store fluid; Paragraph 0032).
Allowable Subject Matter
Claims 9-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Stone et al., U.S. Patent Publication 2020/0056449, teaches the use of a downhole circulation tool with a trigger drop ball for shifting a sliding sleeve.
Tilley et al., U.S. Patent Publication 2019/0284899, teaches the use of a sliding sleeve with multiple trigger drop balls for engaging different locations of the port system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676